Twiss, J.:
This is an application for a writ of certiorari to review certain proceedings of the defendant Kenner, a justice of the peace, in San Pete county.
The application alleges that complaint by- one Martin Hansen was made on the 24th day of May, 1888, “in the justice’s court, Manti city, San Pete county, Territory of Utah, before F. E. Kenner, justice of the peace,” charging £he plaintiff with the crime of assault and battery.
*4Tbe defendant on tlie same day issued a warrant commanding tbe officers to wliorn it was directed, to bring Madsen before bim at bis office, in tbe town of Manti city, in said township, “dated at Manti city, in said township,” and signed “F. It. Kenner, justice of tbe peace of said township.”
■ Tbe plaintiff was arrested and brought before tbe defendant “In tbe justice court, Manti city,” and pleaded not guilty, be was represented by counsel and waived a trial by jury; witnesses on tbe part of tbe prosecution and tbe defense were sworn and examined.
The record contains tbe following item of May 25th:
“Parties present; court ordered, adjudged and decreed that tbe defendant pay a fine of $50.00 and costs of court, $26.65, and in case of bis failure to pay such fine and costs to be confined in tbe county jail at tbe rate of one dollar per day until such fine and costs are paid.”
A commitment was issued entitled as follows: “In tbe justice court, Manti precinct, County of San Pete, Utah Territory.” “The people of tbe Territory of Utah against Christopher Madsen, convicted of assault and battery,” containing tbe usual recitals, but tbe record does not show that it was signed by anyone. On tbe same day, May 25, 6 o’clock p. m., tbe fine and costs were paid and tbe “prisoner released.”
Upon these facts appearing of record tbe jdaintiff claims that tbe action- against bim having- been commenced in tbe justice’s court, of Manti city, and it not having been removed therefrom, tbe justice’s court, of Manti precinct, bad no jurisdiction of tbe action and without a verdict of guilty against tbe plaintiff tbe defendant, Kenner, bad no authority to render judgment against bim; that tbe judgment of tbe justice is uncertain, ambiguous and unintelligible and void, because it directs that tbe plaintiff be imprisoned until such fine and costs be paid in a manner not authorized by law and, because tbe law does not authorize imprisonment for costs, and because the defendant had no authority by law to remand tbe plaintiff to the custody of the marshal of Manti city, and alleges that he is without, any plain, speedy or adequate remedy at law..
*5Without expressing any opinion as to whether the defendant had authority or jurisdiction to render the judgment shown by the record or as to the effect of the irregularities complained of; or as to whether the plaintiff had a speedy, plain, adequate remedy by appeal or otherwise at law, it is quite clear that the payment of the sums of money named in the alleged judgment as fine and costs determined the issues involved in the proceedings or action, which by virtue of such payment were at an end, and the alleged judgment thereby satisfied, and passed beyond review by certiorari. Ketchum v. Superior Court, San Joaquin Co., 65 Cal. 494.
It is ordered that the writ be dismissed.
EMERSON, J., concurred.
Zane, C. J., took no part in the decision, the cause having been argued prior to his incumbency.